In re: George Herbert English and Mitchell Mallett applying for writ of certio-rari, prohibition and mandamus. Parish of Calcasieu.
Writs granted as prayed for in paragraph 1 and 2 of relator’s prayer of the application.
1. Writs of Prohibition and Mandamus issue herein directed to the Honorable L. E. Hawsey Jr., Judge of the 14th Judicial District Court, commanding him to order the immediate return to Calcasieu Parish of George Herbert English and Mitchell Mal-lett pursuant to Louisiana Code of Criminal Procedure Article 366 and further commanding him to order the presence of George Herbert English and Mitchell Mal-lett on the hearing on the writ of habeas corpus.
2. Writs of Prohibition and Mandamus issue herein directed to the Honorable L. E. Hawsey Jr., Judge of the 14th Judicial District Court, commanding him to prohibit the further transfer of George Herbert English and Mitchell Mallett by Sheriff Henry A. Reid, Jr., to any other facility without an order of the 14th Judicial District Court.